 Case: 1:16-cr-00793 Document #: 107 Filed: 04/27/21 Page 1 of 1 PageID #:435

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:16−cr−00793
                                                           Honorable Andrea R. Wood
Michael Persaud
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, April 27, 2021:


        MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud:
Telephonic status hearing set for 4/30/2021 at 10:00 AM. To ensure public access to court
proceedings, members of the public and media may call in to listen to telephonic hearings.
The call−in number is (888) 557−8511 and the access code is 3547847. Counsel of record
will receive an email 30 minutes prior to the start of the telephonic hearing with
instructions to join the call. Persons granted remote access to proceedings are reminded of
the general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Violation of these prohibitions may result in sanctions, including removal of
court−issued media credentials, restricted entry to future hearings, denial of entry to future
hearings, or any other sanctions deemed necessary by the Court. The portion of the parties'
joint motion [106] requesting an extension of briefing on Defendant's motion to dismiss is
granted. The Government shall file a response to Defendant's motion to dismiss
indictment by 5/30/2021 and the Defendant shall file a reply by 6/30/2021. Mailed notice
(dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
